Citation Nr: 0812969	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  97-41 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of fracture to left maxilla and 
zygoma currently evaluated as 10 percent disabling effective 
February 13, 1997.

2.  Entitlement to an increased disability rating for 
service-connected left eyebrow scar currently evaluated as 10 
percent disabling effective August 30, 2002.

3.  Entitlement to an increased disability rating for 
service-connected left hand scar, currently evaluated as 
noncompensably disabling effective February 13, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Procedural history and clarification of issues on appeal

In a May 1997 rating decision, the RO granted the veteran's 
February 1997 claim for service connection for residuals of 
fracture for left zygoma, evaluating the disability as 
noncompensable effective February 13, 1997.  The RO also 
denied the veteran's claim for service connection for scars 
located on the left eyebrow and left hand, and granted 
entitlement to pension.  The veteran disagreed with the 
disability rating for residuals of fracture for left zygoma 
and the scars.  A timely VA Form 9 was submitted in November 
1997 in response to a November statement of the case (SOC).

In January 1998, the veteran and his representative presented 
evidence and testimony at a hearing before a local hearing 
officer at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In a May 1999 decision, the RO granted service connection for 
a left eyebrow scar, and increased the disability rating for 
residuals of fracture to the left zygoma to 10 percent 
disabling effective February 13, 1997.  The RO did not 
separately grant a disability rating for the left eyebrow 
scar.  In addition, the RO granted service connection for a 
left hand scar evaluating it as noncompensably disabling.  
The veteran submitted a timely notice of disagreement 
regarding the disability ratings.

In March 2000, the RO issued a SOC for the left hand scar.  
No formal appeal was submitted within the required 60 day 
period; however the RO issued as subsequent SOC in July 2001 
regarding the left eyebrow scar and left hand scar.  The July 
2001 SOC states that it was continuing the 10 percent 
disability rating for the left eyebrow scar and the 
noncompensable rating for the left hand scar.  The veteran 
submitted a VA Form 9 in August 2001 which addressed only the 
left hand scar.

In February 2004, the veteran received a letter from the RO 
explaining that the March 2000 SOC was final because the 
veteran failed to submit a substantive appeal within 60 days 
of its issuance, and further stated that the July 2001 SOC 
was issued in error.  The veteran submitted a NOD to the 
February 2004 letter.  The RO issued an April 2004 SOC which 
determined that the August 2001 Form 9 was untimely 
submitted.

In an October 2004 rating decision, the RO denied the 
veteran's claim for an increased disability rating for his 
service-connected left hand scar.  The veteran submitted a 
statement disagreeing with the decision in December 2004.  No 
SOC has been subsequently issued pertaining to the left hand 
scar increased disability rating issue.

In an August 2007 supplemental statement of the case (SSOC), 
the RO continued the 10 percent disability rating for 
residuals of a fracture of the left maxilla and zygoma, and 
granted a separate 10 percent disability rating for the 
veteran's service-connected left eyebrow scar.

Finally, the Board notes that the veteran consistently 
submitted VA Form 9 substantive appeals upon which he 
indicated his desire to have a hearing before a Veterans Law 
Judge (VLJ) in Washington, D.C.  The record indicates such a 
hearing was scheduled for March 12, 2008, at 9 a.m., but 
there is no indication that the veteran appeared for his 
hearing.  Neither is there anything in the record indicating 
the veteran sought to postpone the hearing date.  Thus, in 
accordance with the notice provided him in a letter dated 
January 11, 2008, the Board will proceed with adjudication of 
his claims as though he withdrew his request for a hearing 
before a VLJ.

The Board finds that the issues of entitlement to an 
increased disability rating for residuals of a fracture of 
the left maxilla and zygoma, and for a left eyebrow scar are 
in appellate status.  The Board further finds that it has 
jurisdiction to adjudicate the issue of entitlement to an 
increased disability rating for a left hand scar; the RO's 
July 2001 SOC waived any failure to timely file a substantive 
appeal, and in any case, the veteran submitted a timely NOD 
regarding the issue.  See Beryle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that, where Board proceeded to review claims 
on appeal where no substantive appeal was filed, Board 
implicitly waived the filing requirement of the substantive 
appeal as to those claims); see also Rowell v. Principl, 4 
Vet. App. 9, 17 (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement).

For those reasons, the Board will address the issues as 
stated under the heading of Issues above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

For reasons explained immediately below, the Board believes 
that this case must be remanded for additional evidentiary 
development 

The Board observes that in May 1999, an attorney representing 
the veteran sent a letter seeking records in support of the 
veteran's claim for Social Security Administration (SSA) 
disability benefits.  In Murincsak v. Derwinski, 2. Vet. App. 
363 (1992), the United States Court of Appeals for Veterans 
Claims held that VA's statutory duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation benefits.  
Therefore, the AOJ must obtain the records from SSA 
pertaining to the veteran's service-connected conditions.

The Board notes that the most recent VA medical examination 
of the veteran's left hand scar is dated February 1998, more 
than 10 years ago.  The AOJ should arrange for an appropriate 
examination of the left hand scar.

During the course of the veteran's initial claim, the 
rationale for evaluating the left maxilla and zygoma has 
evolved from a diagnostic code involving the underlying 
fracture and open reduction to one that involves compensation 
for the scar above the left ear.  It is unclear whether the 
scar is a separate disability or considered to be a residual 
of the fracture.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
SSA disability benefits, including any 
medical records.  Any records so obtained 
should be associated with the veteran's VA 
claims folder. 

2.  Once SSA records are obtained and 
associated with the veteran's claims 
folder, the veteran should be accorded a 
medical examination for his left hand scar.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to service connection 
for residuals of fracture of the left 
maxilla and zygoma, to include any scars, 
and the service-connected left hand scar.  
If the benefits sought on appeal remain 
denied, VBA should provide the veteran with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


